DETAILED ACTION
1.	This office action is for the examination of reissue application 16/381,936 filed on April 11, 2019, of U.S. Patent No. 9,621,191 (hereinafter “the '191 patent”), responsive to amendments and arguments filed on July 21, 2021 in response to the Final rejection mailed on April 21, 2021.  
	Claims 1-21 are pending in this application.  Claims 1-6 are patent claims and claims 7-21 are new claims added in this reissue application.  In the preliminary amendments filed on April 11, 2019, claim 2 was amended and claims 7-21 were added.  In the amendments filed on September 4, 2018, claims 2 and 14 were amended.  In the amendment filed on July 21, 2021, claim 14 has been amended.

  Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘191 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
5.	Claim 14 has been amended to overcome the rejection under 35 USC 251 for new matter added to the patent.  Corresponding rejection of claims 14-21 are withdrawn.

6.	Applicant’s argument “that a Central Processing Unit (CPU) connotes a structural element and should not be interpreted under means plus function” is not persuasive.  While it is true that a CPU connotes a structure, it does not connotes a structure that performs all of the specific functions recited in the claims.  A CPU requires executable program instructions with logic structures specifically designed to perform the recited functions.  Thus, a CPU configured perform a function is considered a generic place holder for logic structures provided by computer programs to perform the claimed functions.  Although there are high level flow charts and block diagrams shown in the specification, high level flow charts and block diagrams do not include sufficiently detail description of algorithms or processes necessary to show logical structures to perform the functions recited in the claims.
	To avoid interpretation under 35 USC 112 (f), Applicant can instead claim a combination of “a CPU” and “a memory with computer executable instructions, that when executed perform …” or similar limitations in an apparatus claim.

7.	Regarding the statement of error in the Declaration, although Applicant used the exemplary language provided in the last Office action, the Declaration is still defective because the example inadvertently contained an error.  The exemplary language should have been “claim 2 in unduly narrow” instead of “claim 2 is unduly broad” because when unnecessary elements are included in a claim, the claim is narrower than necessary for patentability, not broader.

Claim Interpretation - 35 USC § 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a CPU” that is configured to perform functions.  A CPU is not known in the art to have structures associated with the recited functions.  The specification discloses at c91:4-14 that a computer program executes a series of processes described in the specification.  Thus, specification discloses that a program executing in the processor provides the functionality of the claimed CPU.  Therefore, a CPU that is configured to perform the recited functions is a generic place holder for the logic structure or algorithms of computer executable instructions/programs that actually performs the claimed functions.  Claim 14 and its dependent claims do not recite sufficient structures to perform each of the recited functions associated with the CPU.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112(f), is rebutted.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Alternatively, applicant can claim the functional limitations in computer executable instructions stored in a computer memory and other computer readable media disclosed in Figure 14, that when executed can perform the claimed functions or steps, along with the processor to execute the instructions.

12.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“CPU” configured to:
Functions:
1) process the mapped group-wise interleaved LDPC code word to obtain a group-wise interleaved code word;
2) process the group-wise interleaved LDPC code word in units of bit groups of 360 bits to obtain an LDPC code word;
3) decode the LDPC code word;
4) process the decoded LDPC code word to presentation of the digital television broadcast signal.
Structure: Applicant cites c1:61-c6:60 and Figure 22 as support for claim 14.  The cited columns and the figure in the specification do not show any structure that can perform the recited functions.
Claim Rejections - 35 USC § 251
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

14.	Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the October 27, 2017 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
“Claim 2 of the original patent is unduly broad because this claim recites ‘an A matrix,’ ‘a B matrix,’ ‘a Z matrix,’ ‘a C matrix,’ and ‘a D matrix’, which are not necessary for patentability.”
The statement of error fails to specifically identify an error.  A claim with unnecessary limitations, where applicant seeks to broaden by omitting them, are unduly narrow rather than unduly broad.

Claim Rejections - 35 USC § 112

15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 14 and its dependent claims 15-21 recite a limitation that invoke 35 U.S.C. 112(f) as discussed above.  However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure is devoid of structures, other than labeled boxes, that perform the functions in the claims.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
17.	Claims 1-13 would be allowable if the rejection under 35 USC 251 for defective declaration is overcome.  Claims 14-21 would be allowable if the rejection under 35 USC 251 for defective declaration and the rejection under 35 USC 112(b) are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach or suggest the various combinations of the interleaved bit group arrangements and the parity check matrices, listed in the claims, of LDPC codes having a code length of 64800 bits and an encoding rate of 5/15.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992